749 N.W.2d 254 (2008)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Willie Lamore SMITH, III, Defendant-Appellant.
Docket No. 135828. COA No. 281126.
Supreme Court of Michigan.
June 4, 2008.
On order of the Court, the application for leave to appeal the December 28, 2007 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MARILYN J. KELLY, J., would remand this case for a hearing pursuant to People v. Ginther, 390 Mich. 436, 212 N.W.2d 922 (1973).